Upon consideration of the petition filed by Petitioner on the 30th of August 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 30th of August 2017 by Petitioner to Review Defendant's Capacity to Proceed:
"Motion Dismissed by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 30th of August 2017 by Petitioner to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 1st of November 2017."
Hudson, J. recused